Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 10/04/2019 are pending for examination.

Continuation
2.	This application filed 10/04/2019 is a continuation of 14586574, filed 12/30/2014 now U.S. Patent #10438261. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations, “The method of claim Error!Reference source not found  wherein creating the listing further comprising”. It is unclear as what the phrase “ Error!Reference source not found” means and how it is pertinent to the scope of the claim and therefore it renders the scope of claim indefinite and unclear.
As best understood these words are redundant and examiner would consider the claim language as “ The method of claim   1 wherein creating the listing further comprising…”. For further examination on merits.
Applicant is required to amend the claim 9.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 11 and 14 recite limitations that additional information is requested from a user device based on parsing the data, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s original Specification describes that additional information may be provided by the user device and then updating the listing [see Spec. para 0086], or the user may enter the additional information [see Spec. para 0050]. The Specification does not disclose the limitation that the additional information is requested based on parsing the data to extract one or more specifications, and therefore claims 11 and 14 fail to comply with the written description requirement. Accordingly claims 11 and 14 are subject to rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Examiner suggests followi8ng amendments to claims 11 and 14 to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ):

11.    The method of claim 1, further comprising:
providing additional information from the user device regarding the created listing,

automatically update the listing with the additional information.

14.    The system of claim 12, wherein the operations further comprise:
providing additional information from the user device regarding the created listing,

automatically update the listing with the additional information.

Note: Claims 11 and 14 would be further examined on merits with their limitations as disclosed in the Applicant’s Specification and as considered above by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10438261. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims of instant application and the claims of the US Patent 10438261 are directed to the same concept of marketplace listing of a user device using an electronic message received from the user’s device, as is evident from the comparison of claims the instant application an those of US Patent ‘261 given below:

Claim 1 of US Patent “261 recites:
1. A method comprising: 
receiving, by a processor, an SMS message from a user device, the SMS message comprising metadata that includes mandated metadata of a communication protocol of the SMS message and other data related to one or more specifications of the user device; 
parsing, by the processor, the metadata to extract the one or more specifications of the user device; 
determining, by the processor, a sales price in an on-line marketplace for the user device based on the one or more specifications of the user device and an updated sales price in the on-line marketplace of at least one other device being offered for sale in the on-line 
determining, by the processor, a user profile associated with the user device based on the metadata; 
creating, by the processor, a listing for the user device that includes at least the determined sales price and at least one of the one or more specifications of the user device and preferences associated with the user profile; and publishing, by the processor, the listing in the on-line marketplace.

Claims 1-3, 5, of the instant Application:

1.    A method comprising:
receiving, by a processor, an electronic communication from a user device, the electronic communication including data related to one or more specifications of the user device;
parsing, by the processor, the data to extract the one or more specifications of the user device;
determining, by the processor, a sales price in an on-line marketplace for the user device based on the one or more specifications of the user device extracted from the data of the electronic communication;
creating, by the processor, a listing for the user device that includes at least the sales price and at least one of the one or more specifications of the user device; and
publishing, by the processor, the listing in the on-line marketplace.
2.    The method of claim 1, wherein receiving the electronic communication further comprises: receiving the electronic communication by way of text message, email message, or an HTTP request.
3.    The method of claim 1, wherein receiving the electronic communication including data related to one or more specifications of the user device further includes: receiving details about the user device inherent in the electronic communication from the user device, the details mandated by pre-determined communication protocols.
5.    The method of claim 1, wherein receiving the electronic communication including data related to one or more specifications of the user device further comprises: receiving metadata associated with the one or more specifications of the user device.

On comparing, the limitations of claims 1-3, and 5 of the instant application are covered in the limitations of claim 1 of the US Patent’261.
Further the limitations of claims 6-11 of the instant Application are similar to the limitations recited in claims 2, 4-7 of US Patent ‘261.
Accordingly, the limitations of claims 1-3, 5-11 of the instant Application are not patentably distinct from each other because the limitations of claims of instant application and the claims of the US Patent 10438261.
.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: Claims 1-11 are to a  process comprising a series of steps, clams 12-19 to a system /apparatus, and claim 20 to a product,  which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
	
1.    A method comprising:
receiving, by a processor, an electronic communication from a user device, the electronic communication including data related to one or more specifications of the user device;
parsing, by the processor, the data to extract the one or more specifications of the user device;
determining, by the processor, a sales price in an on-line marketplace for the user device based on the one or more specifications of the user device extracted from the data of the electronic communication;
creating, by the processor, a listing for the user device that includes at least the sales price and at least one of the one or more specifications of the user device; and
publishing, by the processor, the listing in the on-line marketplace.

	 Step 2A Prong 1 analysis: Claims 1-20 recite abstract idea.

The other independent claims 12 and 20 recite similar limitations as those of claim 1 and accordingly they are analyzed and interpreted based on the same analysis as established for claim 1. Therefore, claims 12 and its subsequent claims 12-10 and 20 recite abstract idea.
Accordingly all pending claims 1-20 recite an abstract idea falling within “Certain Methods of Organizing Human Activity” and “Mental Process”.
Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a processor, a user device and online marketplace receiving electronic 
	The claim as a whole merely describes how to generally “apply” the concept of facilitating listing a user device for sale in a marketplace including the steps of receiving communication from a user, the communication including data related to one or more specifications of the user device, parsing the data to extract the one or more specifications of the user device, determining a sales price in marketplace for the user device based on the one or more specifications of the user device extracted from the data of the communication, creating a listing for the user device that includes at least the sales price and at least one of the one or more specifications of the user device,  and publishing the listing in the marketplace, and generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h) without imposing limits on practicing the abstract idea.  
	Accordingly, the claim 1 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea falling within the following indications by “2019 PEG”:
	• An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 2106.05(a).
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).

• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and

• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .

	Since limitations of claims 12 and 20 are similar to the limitations of claim 1, they are analyzed and interpreted on the same basis as established for claim 1 and therefore are directed to an abstract idea.
	Dependent claims 2-7 recite limitations receiving data and data description as what the data includes, claims 8-11 recite steps of determining a sales price of the user device based on collected data on current prices from the market for similar devices, or describing the listing as an advertisement or requesting additional information do not impose any meaningful limits on practicing the abstract idea, because these limitations such as receiving data, processing data including steps of determining a sales price, creating listing on a marketplace and receiving additional information and updating the data are all generic computer functions which do not 
	Accordingly, all pending claims 1-20 are directed to abstract idea. Step 2A, prong 2=Yes.
Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, data processing and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Further, the step of creating listing of an item for sale on a webpage with the item description and sale price is also a conventional activity as already discussed under Step 2A, prong 2 above as shown in reference Shivaswamy et al. [US20150046281 A1, para 0002] which discloses that it is conventional to present/create items listing on webpages for sale.
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps and creating listings of items for sale are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1--20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.1. Claims 1-10, 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan [US 2012/0197981 A1], in view of Herf [US2006/0224448 A1] and further in view of Rothman [US 20130238398 A1 ] recited in IDS filed 01/14/2020 and the parent Application 14586574, now US Patent 10438261.
Regarding claim 1, Chan teaches a method comprising:
receiving, by a processor, an electronic communication such as a HTTP request from a user device, the electronic communication including data related to one or more specifications of the user device (See paras 0156-0159, claim 1, Figs 1 and 3 with their associated descriptions in the Specification, which disclose sending a HTTP request to a server of websites such as Amazon.com or Ebay, etc. for selling a device such as a mobile phone. 'The identification code of the mobile phone may be uploaded to the server 10. As illustrated in FIG. 1, the information stored in the mobile phone can be uploaded to the database 14. Information to be transferred to the database 14 may include any of the following information: ID of the mobile phone, user id and password of the seller's account, specification of the seller's mobile phone, configuration of the mobile phone, etc.," para [0159]). Claim 1 discloses: “ receiving, by a server, at least one of an identification code or a specification of a computer embedded object for sale; automatically selecting, by the server, a plurality of parameters for populating a target web page relating to the at least one of the identification code or the specification of the computer embedded object; automatically 
Chan fails to teach the function of parsing, by the processor, the data to extract the one or more specifications of the user device. However, in the same field of endeavor of obtaining content from data received from a device, Herf teaches parsing the received metadata such as a code to extract the one or more specifications/content from the received data from a user’s device. Therefore, in view of the well-known teachings parsing data received from electronic devices to extract relevant information as disclosed in Herf, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Chan’s system and method, see paragraph 0273, to incorporate the concept of parsing the metadata to extract the one or more specifications of the user device received in the identification code of the device, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chan teaches determining, by the processor, a sales price in an on-line marketplace for the user device based on the one or more specifications of the user device extracted from the data of the electronic communication [ see paragraph 0161, which discloses a program running on a server facilitates the seller to promote and sell the mobile device on the network/Internet [corresponds to an online marketplace] “ In a possible embodiment, the program running on the server and the mobile application software running on the seller's mobile phone can handshake and access the information stored in the mobile device and database 14 to facilitate the seller in constructing a media, such as a web page, to promote or sell the mobile device on the network/Internet.....The content material of the web page that are associated with the mobile phone's model or configuration may include the price of the mobile phone under various physical conditions of the mobile phone,".].

Regarding claim 2, the limitations, “The method of claim 1, wherein receiving the electronic communication further comprises: receiving the electronic communication by way of text message, email message, or an HTTP request”, is already covered in the analysis of claim 1.
Regarding claims 3-4, the limitations, “The method of claim 1, wherein receiving the electronic communication including data related to one or more specifications of the user device further includes: receiving details about the user device inherent in the electronic communication and receiving details related to a make of the user device, a model of the user device, a serial number of the user device, component data associated with the user device, or a combination thereof, are already covered in the analysis of claim 1 above, wherein a HTTP request is received by a server 10”, are already covered in the analysis of claim 1, wherein the communication including specification and details of the user device are communicated by a mandated HTTP protocol including metadata such as “identification code of the mobile phone may be uploaded to the server 10. As illustrated in FIG. 11, the information stored in the mobile phone can be uploaded to the database 14. Information to be transferred to the database 14 may include any of the following information: ID of the mobile phone, user id and password of the seller's account, specification of the seller's mobile phone, configuration of the mobile phone, etc. “  [see para 0159], and see para 0104, wherein the information sent can include “ information related to the model or name brand of the computer embedded object. In a possible .). Also see para 0056, wherein the details can include IMEI to identify the model of the cellular phone.

Regarding claim 5, Chan teaches that the method of claim 1, wherein receiving the electronic communication including data related to one or more specifications of the user device further comprises: receiving metadata associated with the one or more specifications of the user device [see the analysis of claims 3-4 above.

Regarding claim 6, Chan teaches, see para 0056,  that the method of claim 5, wherein the metadata includes at least one of: an International Mobile Station Equipment Identity (IMEI), an International Mobile Equipment Identity (IMEI) data, an International Mobile Subscriber Identity (IMSI) number, a Mobile Subscriber Integrated Services Digital Network (MSISDN) number, a Mobile Equipment Identifier (MEID), and a Short Message Entity (SME) “ In a possible embodiment, a mobile  device manufacturer use an identification code (e.g., IMEI) to identify the model of the cellular phone,").

Regarding claim 7, Chan teaches [see paras 0056 and 0159] that the method of claim 5, wherein receiving the metadata associated with the one or more specifications of the user device further comprises: receiving at least one of an International Mobile Station Equipment Identity (IMEI) and a Mobile Equipment Identifier (MEID), and the method further comprises: extracting a serial number from either the Mobile Equipment Identifier (MEID) or the International Mobile Station Equipment Identity (IMEI), and search for the serial number in a data storage, and obtaining the specifications of the user device associated with the serial number from the data storage.



Regarding claim 10, Chan further teaches creating an advertisement for the user device that includes at least the sales price and at least one of the one or more specifications of the user device, and providing the advertisement to the user device as part of the webpage [see paragraph 0167].

Regarding claim 11, combined teachings of Chan and Herf  teach and renders all the limitations of claim 1 including that that the received communication is parsed to extract the specification of the user device and then creating a listing for sale for the user device on a webpage. Chan further teaches requesting additional information from the user device regarding the created listing, the requesting of additional information based at least in part on parsing the data to extract the one or more specifications of the user device; and automatically updating the listing with the additional information. ("if the seller upgrades the memory size of the computer embedded object, the application software may update the computer embedded object's configuration in database 14. The potential buyer may be able to review the updated configuration of the merchandise. The selling price may also be updated accordingly with approval from the seller," see Chan para [0116]); and updating the listing with the additional information (para [0116]). Claim 11 is analyzed based on Examiner’s rejection of the claim to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as detailed in paragraph 4 above. 



Regarding claims 13, 15-19, their limitations are similar to the limitations of claims 2-3, 5-8, and therefore claims 13, 15-19 are analyzed and rejected as being unpatentable over Chan in view of Herf based on the rationale established for claims 2-3, 5-8 above.

7.2. Claims 8 and are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Herf and further in view of Rothman [US 20130238398 A1] recited in IDS filed 01/14/2020 and the parent Application 14586574, now US Patent 10438261.
Regarding claim 8, combined teachings of Chan and Herf teach and render obvious all the limitations of claim 1, as analyzed above, but fail to teach that the determining a sales price step was also based upon at least one current sales price of at least one other device currently listed for sale in the online marketplace that also includes at least some of the one or more specifications of the user device. However, Rothman, in the same filed of endeavor of conducting online transactions including sale transactions and determining market price for the product to be listed for sale, teaches using at least one current sales price of at least one other device currently being sold in a marketplace that also includes at least some of the one or more specifications of the user device in order to determine a sales price for a similar item [See Rothman claim 4, “ determining a market price for the product to be listed for sale, wherein determining the market price includes weighing together prior list prices of the product to be listed for sale, prior sold prices of the product to be listed for sale, current list prices in the sale queue for the product to be listed for sale, and current pricing information for the product to be listed for sale from a source external to the server computer, wherein the suggested list price 

Regarding claim 14, its limitations are similar to the limitations of claim 11, and therefore claim 14 is analyzed and rejected as being unpatentable over Chan in view of Herf in view of Rothman based on the rationale established for claim 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Watson et al. [US Patent 8676632 B1; see col.5, lines 25-40] discloses creating sales listings for items on one or more webpages with sales price and the description.
(ii)	Gross et al see para 0031 [US20050131884 A1, see para 0031] discloses creating sales listings for items on one or more webpages with sales price and the description.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625